Citation Nr: 9933672	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  95-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran has perfected an appeal of the issue 
of entitlement to an increased disability rating for service-
connected residuals of left parotidectomy for carcinoma of 
the face, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected scar, excision, basal cell carcinoma of the 
face and neck, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to March 
1950 and from October 1950 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that, in pertinent part, denied 
entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a left parotidectomy for 
cancer of the face.  The case was previously before the Board 
in October 1998, when it was remanded for the issuance of a 
statement of the case.  The requested development was 
completed.

The claim concerning entitlement to an increased disability 
rating for service-connected scar, excision, basal cell 
carcinoma of the face and neck, will be addressed in the 
remand immediately following this decision.


FINDINGS OF FACT

1.  In May 1994, the RO denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
residuals of left parotidectomy for carcinoma of the face.  
The veteran was notified of this decision and of his 
appellate rights on June 20, 1994.

2.  The veteran expressed disagreement with the May 1994 
rating decision on May 5, 1995.

3.  A statement of the case addressing the issue of 
entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of left parotidectomy for 
carcinoma of the face was prepared and sent to the veteran at 
his most recent address of record on December 9, 1998.

4.  The veteran did not file a substantive appeal within 60 
days from December 9, 1998.


CONCLUSION OF LAW

The veteran has not perfected an appeal from the denial of 
entitlement to an increased disability rating for service-
connected residuals of left parotidectomy for carcinoma of 
the face, currently evaluated as 10 percent disabling, and 
the Board has no jurisdiction to consider this claim.  
38 U.S.C.A. §§ 7105(a), (b), (d)(1), (d)(3), 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
  
I.  Factual background

In a May 1994 rating decision, the RO denied entitlement to a 
disability rating in excess of 10 percent for service-
connected residuals of a left parotidectomy for cancer of the 
face.  The RO notified the veteran of this decision and of 
his appellate rights by letter dated June 20, 1994, with an 
attached copy of the rating decision.  He expressed 
disagreement with this determination in a written statement 
received at the RO on May 5, 1995.  The RO issued a statement 
of the case on this issue on December 9, 1998.  A copy was 
provided to the veteran's representative.  The transmittal 
letter indicated that the veteran must file a substantive 
appeal within 60 days of the date of the letter or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination in order to 
perfect his appeal.  A substantive appeal was not received by 
the RO by February 8, 1999.  The next correspondence received 
consisted of a routing and transmittal slip from the 
veteran's representative dated February 17, 1999, indicating 
that the veteran had no further argument prior to transfer of 
the case to the Board.

The Board wrote to the veteran in August 1999 notifying him 
of its intention to consider the issue of the timeliness of 
the substantive appeal concerning the foregoing issue.  A 
copy of the letter was sent to the veteran's representative.  
The Board further informed the veteran that he had 60 days 
within which to present written argument or request a hearing 
to present oral argument on the question of timeliness of the 
appeal.  There was no response.


II.  Legal analysis

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The notice of disagreement and 
the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.300 (1999). 

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  Where the time limit would expire on a Sunday, the 
next succeeding workday will be included in the computation.  
38 C.F.R. § 20.305(b) (1999).

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case in response to 
evidence received within the one-year period following the 
mailing date of notification of the determination being 
appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) 
require VA to afford the claimant at least 60 days from the 
mailing date of the supplemental statement of the case to 
respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period.  
In addition, if VA receives additional material evidence 
within the time permitted to perfect an appeal, 38 U.S.C. 
§ 7105(d)(3) requires VA to issue a supplemental statement of 
the case even if the one-year period following the mailing 
date of notification of the determination being appealed will 
expire before VA can issue the supplemental statement of the 
case.  See VAOPGCPREC 9-97 (February 11, 1997). 

The appeal should set out specific allegations of error of 
fact or law, such allegations related to specific items in 
the statement of the case, and the benefits sought on appeal 
must be clearly identified.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A determination of which a 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103 (1999).

In this case, the RO notified the veteran of the May 1994 
rating decision by means of a June 20, 1994, letter.  
Therefore, the one-year appeals period expired on June 20, 
1995, one year after "the date of mailing of the notice of 
the result of the initial review or determination."  
38 U.S.C.A. § 7105(b)(1) (West 1991).  

The veteran filed a notice of disagreement with the RO's 
decision on May 5, 1995.  Therefore, the notice of 
disagreement was timely in that it was filed within one year 
from June 20, 1994.

A statement of the case was mailed to the veteran at his most 
recent address of record on December 9, 1998.  As noted 
above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case or supplemental statement of the case 
(in certain circumstances) or the remainder of the one-year 
period after the mailing of notice of the initial 
determination, whichever is longer.  The one-year appellate 
period, which expired on June 20, 1995, no longer governed as 
the appeals period within which the veteran was required to 
perfect his appeal.  Rather, he had 60 days from December 9, 
1998, or until February 8, 1999, to perfect his appeal (as 
February 7, 1999, was a Sunday).  See 38 C.F.R. §§ 20.305(b) 
(1999).

The veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the statement of the case that 
indicated any continued disagreement with the denial of the 
foregoing claim between December 9, 1998, and February 8, 
1999.  See 38 C.F.R. § 20.202 (1999).  Moreover, there is no 
correspondence or statement that can be construed as a 
request for an extension for good cause.  See 38 C.F.R. 
§ 20.303 (1999).  Absent a timely substantive appeal, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  See 38 U.S.C.A. 
§§ 7105(a), 7108; 38 C.F.R. § 20.200; YT v. Brown, 9 Vet. 
App. 195 (1996).  Accordingly, since the veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion, his claim must be dismissed. 


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to an increased disability rating for service-
connected residuals of left parotidectomy for carcinoma of 
the face, currently evaluated as 10 percent disabling, is 
dismissed.


REMAND

Entitlement to an increased disability rating for service-
connected scar, excision, basal cell carcinoma of the face 
and neck

In October 1998, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998). 

The prior remand specifically instructed the RO to provide 
the veteran and his representative a statement of the case on 
the issue of entitlement to an increased disability rating 
for service-connected scar, excision, basal cell carcinoma of 
the face and neck, and notify him of the steps he must take 
in order to perfect an appeal of the claim.  This was not 
accomplished.

Accordingly, the claim is REMANDED for the following:

Prepare a statement of the case on the 
issue of entitlement to an increased 
disability rating for service-connected 
scar, excision, basal cell carcinoma of 
the face and neck, that includes a 
summary of the evidence and a summary of 
the applicable laws and regulations, with 
a discussion of how the laws and 
regulations affect the determinations.  
Notify the veteran and his representative 
of the time limit within which he must 
respond in order to perfect an appeal of 
this claim to the Board.  Thereafter, if, 
and only if, the veteran files a timely 
and adequate substantive appeal, return 
the issue to the Board for appellate 
review.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

